Citation Nr: 1811783	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for major depressive disorder and generalized anxiety disorder. 

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for right knee strain. 

4.  Entitlement to service connection for stress incontinence. 

5.  Entitlement to service connection for asthmatic bronchitis. 

6.  Entitlement to service connection for right shoulder problem. 

7.  Entitlement to service connection for ingrown nail, right foot big toe. 

8.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment. 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty in from September 2005 to January 2005, June 2005 to September 2006, and October 2008 to September 2009.  The Veteran also had verified periods of active duty for training in January 2004, June to July 2004, February to May 2005, and July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  The claims file has since been transferred to the Winston-Salem, North Carolina RO. 

The Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in November 2016.  A transcript is included in the claims file.  

The issues of entitlement to service connection for major depressive disorder, PTSD, right knee strain, asthmatic bronchitis, right shoulder disrder, and psychosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During an November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that she wished to withdraw the issues of entitlement to service connection for stress incontinence and ingrown nail, right foot big toe.


CONCLUSIONS OF LAW

1.  For the issue of entitlement to entitlement to service connection for stress incontinence, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  For the issue of entitlement to entitlement to service connection for ingrown nail, right foot big toe, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the issues of entitlement to entitlement to service connection for stress incontinence and ingrown nail, right foot big toe and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See Board Transcript (November 10, 2016).  Accordingly, the Board does not have jurisdiction to review the appeal and the claims are dismissed.
 
ORDER

Entitlement to service connection for stress incontinence is dismissed. 

Entitlement to service connection for ingrown nail, right foot big toe, is dismissed.


REMAND

Initially, the Board notes that the claims file includes very few VA treatment records.  However, the Veteran, during her November 2016 Board hearing, reported treatment in VA facilities in Ashville, Johnson City, and Knoxville.  All outstanding VA and private treatment records relevant to the Veteran's claims should be obtained and added to the claims file. 

For the Veteran's depression and PTSD claims, the Board finds a remand is necessary for a new VA examination for a new etiology opinion.  During a November 2016 Board hearing, the Veteran asserted that she acquired psychiatric disorder developed in 2003 or 2004 while she was in active service.  However, the Board notes that in a January 2006 report of medical history, the Veteran denied any depression or excessive worry and stated she had never been evaluated for a mental condition.  The Veteran underwent a VA examination in February 2010.  The examiner reported diagnoses of major depressive disorder with insomnia and generalized anxiety disorder with anxiety attacks.  The examiner stated the Veteran was diagnosed with depression and anxiety and insomnia while she was in service and that depression and anxiety are most likely caused by or a result of the anxiety and depression and she was diagnosed with in service.  However, the service treatment records indicate the first diagnosis of an acquired psychiatric disorder was in May 2008, which is not a period during which the Veteran was on active service.  At that time, the Veteran reported being stressed out after becoming a stay at home mother of a small child in a new area without friends or family support while her husband is deployed.  Given the inaccurate history provided by the VA medical examiner, the Board finds an additional VA opinion is necessary. 

For the Veteran's right knee claim, the Board also finds a remand is necessary for a VA opinion.  The February 2010 VA examination report shows a diagnosis of right knee strain, intact on x-ray.  However, the examiner gave no opinion as to whether the Veteran's current right knee strain was caused by service or any injury during service, to include a September 2004 fall while running.  As such, the Board finds a VA examination with opinion is necessary. 

For the Veteran's right shoulder claim, the Board also finds a remand is necessary for a VA opinion.  The February 2010 VA examination report shows a diagnosis of right shoulder strain, normal x-ray.  However, the examiner gave no opinion as to whether the Veteran's current right shoulder disorder was caused by service or any injury during service, to include March and April 2009 complaints of shoulder pain.  As such, the Board finds a VA examination with opinion is necessary.

For the Veteran's bronchitis claim, the Board also finds a remand is necessary for a new VA examination.  Service treatment records show a diagnosis of bronchitis in October 2004.  In a January 2006 medical history report, the Veteran denied a history of bronchitis and asthma.  An October 2007 service treatment record showed a history of pneumonia in 2004 and chronic bronchitis in 2004, but noted a negative past history.  The diagnosis was an upper respiratory infection.  During the November 2016 Board hearing, the Veteran testified that her bronchitis is recurrent in the fall, but she had no other treatment.  The February 2010 VA examination report shows history of bronchitis in 2004 and 2008.  The examiner reported a diagnosis of asthmatic bronchitis, once every two years, last episode in 2008.  However, the examiner was not clear as to whether the Veteran has a chronic bronchitis disorder or whether any such chronic disorder was caused by service, to include an October 2004 diagnosis of bronchitis.  As such, the Board finds an additional VA examination is necessary.

The Veteran's claim for service connection for psychosis for the purpose of establishing treatment for psychosis under the provisions of 38 U.S.C.A. § 1702 is inextricably intertwined with the outcome of the Veteran's claims for service connection.  The claim must be remanded for additional development.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request she provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for her claimed disabilities since service.  After the Veteran has signed the appropriate releases for any private records, those records should be obtained and associated with the claims folder, as well as updated VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Upon completion of the directive above, the AOJ should refer the electronic claims file to an appropriate VA examiner for an addendum opinion pertaining to the Veteran's claimed psychiatric disorder.  If that examiner deems it necessary, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any diagnosed acquired psychiatric disorder.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner is asked to answer to provide an opinion whether it at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder had its onset in service or is otherwise medically related to any period of active service.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered that includes consideration of the Veteran's lay statements.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Upon completion of directive #1, the AOJ should schedule the Veteran for a VA examination with an appropriate medical professional for an opinion pertaining to the Veteran's right shoulder and right knee claims.  The entire claims file, to include a copy of this remand, must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to answer the following:

a.  Whether it at least as likely as not (50 percent probability or greater) that any diagnosed right shoulder disorder had its onset in service or is otherwise caused by any period of active service.

b.  Whether it at least as likely as not (50 percent probability or greater) that any diagnosed right knee disorder had its onset in service or is otherwise caused by any period of active service.
c.  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee disorder was caused or permanently worsened by the Veteran's service-connected ankle disabilities. 

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Upon completion of directive #1, the AOJ should schedule the Veteran for a VA examination with an appropriate medical professional for an opinion pertaining to the Veteran's claimed chronic bronchitis disorder.  The entire claims file, to include a copy of this remand, must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to answer to provide an opinion whether it at least as likely as not (50 percent probability or greater) that any diagnosed chronic bronchitis disorder had its onset in service or is otherwise medically related to any period of active service.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered that includes consideration of the Veteran's lay statements.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims on appeal.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


